Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 194, 197, 200, 203 and 204 are pending. Claims 1-193, 195, 196, 198, 199, 201, 202 and 205-207 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kerr on 04 February 2022.

Amendments to the Claims
The claims are amended as follows:

In claim 194, replace the limitation “system” with --method for producing water-soluble cannabinoids in a trichome--; and replace the “-” with --1) introducing into a Cannabis plant-- prior to the limitation “a first nucleotide sequence”; and remove the limitation “configured to be expressed in a Cannabis plant,”; and replace the limitation “-” with --2) Cannabis plant-- prior to the limitation “a second nucleotide sequence”; and remove the second occurrence of the limitation “configured to be expressed in a Cannabis plant,”; and remove the “-” prior the limitation “wherein said N-terminal”.

In claims 197, 200, 203 and 204, replace the limitation “system” with --method--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that which is cited in the Office actions dated 14 January 2021 and 23 April 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 194, 197, 200, 203 and 204 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662